Exhibit Congoleum Corporation Feasibility Analysis May25, Prepared by Five Tower Bridge, 300 Barr Harbor Drive, Suite 420, West Conshohocken, PA 19428 Phone (610) 940-1054 630 Fifth Avenue, 14th Floor, New York, NY 10111 Phone (212) 782-3755 Congoleum Corporation Disclosure The following pages contain material provided in the context of a feasibility analysis in support of the Plan of Reorganization (as defined herein) of Congoleum Corporation (“Congoleum” or the “Company”).Certain information contained in this report was obtained from the Company’s management; however, the Advisor assumes no liability for such data.Information supplied by the Company’s management has been accepted without further verification as correctly reflecting the Company's past results and current condition in accordance with generally accepted accounting principles, unless otherwise noted.With respect to certain financial projections and forecasts, we have assumed that they have been reasonably prepared on a basis that reflects the best currently available estimates and judgments of senior management of the Company. Congoleum Corporation Table of Contents Page Purpose of the Feasibility Analysis 1 Overview 2 Assumptions 3 Financial Summary 5 Liquidity Analysis 8 Refinancing Analysis 10 Advisor’s Qualifications 12 Congoleum Corporation Purpose of the feasibility analysis On December 31, 2003, the Company filed a voluntary petition with the United States Bankruptcy Court for the District of New Jersey seeking relief under Chapter 11 of the United States Bankruptcy Code.The Company filed its Plan of Reorganization as subsequently modified (“Plan of Reorganization”) and Disclosure Statement with the Bankruptcy Court.The Advisor has been retained by the Company to provide this feasibility analysis for use in litigation and litigation support in connection with confirmation of the Plan of Reorganization. 1 Congoleum Corporation Overview In determining the feasibility of the Company’s Plan of Reorganization, the Advisor focused on the following: Ø Liquidity Analysis:Based on reasonable operating assumptions and a pro forma post-confirmation capital structure, does the Company maintain sufficient liquidity to operate as a going concern through the projection period? Ø Refinancing Analysis:Based on reasonable operating assumptions and a pro forma post-confirmation capital structure, is it reasonable to conclude that the Company can refinance its funded indebtedness through the projection period? 2 Congoleum Corporation Assumptions · The feasibility analysis is based on projected financial results for the fiscal years ending December 31, 2010, 2011, 2012, 2013 and 2014 which were provided by the Company.These financial projections are detailed on the pages that follow. · The financial projections assume that the effective date of the Plan of Reorganization is June 30, 2010 (“Effective Date”). · The financial projections exclude any fresh start accounting adjustments. · The post-confirmation capital structure is assumed to be as follows: § Upon the Effective Date, the Company expects to have access to a $40.0 million revolving credit facility (“Revolver”) from Wells Fargo Capital Finance, which is the Company’s existing debtor-in-possession lender.The terms of the Revolver include an 85% advance on eligible accounts receivable, a 50% advance on eligible inventory and a $6.5 million advance on fixed assets (amortizing fully over six years). § A note payable (“Note”) related to certain reorganization and legal fees will be issued in the initial amount of $7.7 million.The Note will amortize in six quarterly payments of 8.33% of the original principal amount starting at the end of the first quarter after the Effective Date followed by four quarterly payments of 12.5% of the original principal amount. § The Company will issue $33 million of New Senior Notes (“Senior Notes”).The notes are interest only and mature on December 31, 2017.There will be no interest due for the first six months after the Effective Date.From the interest payment due month twelve after the Effective Date through the payment due month thirty after the Effective Date, the Company will have the option to pay interest in kind by the issuance of additional Senior Notes.The projection model assumes that the Company does not exercise this option. 3 Congoleum Corporation § Commencing with the end of the fiscal year ending December 31, 2011, the Company will issue Senior Notes in an amount equal to its net debt capacity (defined as average EBITDA* for the prior two fiscal years times four) less the amount of total indebtedness.The projections indicate that the Company will issue $3.2 million of Senior Notes in 2013 and $8.6 million of Senior Notes in 2014, as detailed below. Projected As of December 31, $ in thousands 2010 2011 2012 2013 2014 EBITDA $ 7,912 $ 11,396 $ 13,676 $ 16,177 $ 17,709 Average 2 Year EBITDA 9,654 12,536 14,927 16,943 Debt Capacity 38,616 50,144 59,706 67,772 Net Debt Calculation Revolver (Average Balance) 13,737 11,127 14,413 15,403 14,548 Senior Notes 33,000 33,000 33,000 36,231 44,803 Deferred Reorg/Legal Fees Note 6,442 3,865 0 0 0 Cash (500 ) (500 ) (500 ) (500 ) (500 ) Net Debt 52,679 47,492 46,913 51,134 58,851 Debt Capacity Less Net Debt (8,876 ) 3,231 8,572 8,921 Additional Notes Issuance $ 0 $ 0 $ 3,231 $ 8,572 * Earnings before interest, taxes, depreciation and amortization. 4 Congoleum Corporation Financial Summary Projected Income Statements Projected Period Ending December 31, $ in thousands 2H 2010 2011 2012 2013 2014 Total Net Revenue $ 72,734 $ 156,266 $ 167,904 $ 182,901 $ 196,387 Cost of Revenue 59,354 123,712 131,322 141,097 150,809 Gross Profit 13,380 32,554 36,582 41,804 45,578 Selling, General & Administrative Expense 14,571 29,440 30,471 32,208 34,136 EBIT (1,191 ) 3,114 6,111 9,596 11,442 Total Interest Expense 227 4,200 4,388 7,781 14,010 Other Income (Expense) 175 160 160 160 160 Pretax Income (1,243 ) (926 ) 1,883 1,975 (2,408 ) Provision (Benefit) for Income Taxes 80 160 160 806 (486 ) Net Income $ (1,323 ) $ (1,086 ) $ 1,723 $ 1,169 $ (1,922 ) EBITDA $ 3,664 $ 11,396 $ 13,676 $ 16,177 $ 17,709 5 Congoleum Corporation Projected Balance Sheets $ in thousands Projected As of December 31, 30-Jun-10 2010 2011 2012 2013 2014 Assets Cash & Cash Equivalents $ 500 $ 500 $ 500 $ 500 $ 500 $ 500 Accounts and Notes Receivable 18,606 12,372 12,780 13,585 14,813 16,089 Inventories 29,285 29,355 30,300 31,280 32,585 34,255 Receivable From Trust - Current 0 0 0 0 0 0 Other Current Assets 1,296 2,127 2,147 2,166 2,186 2,205 Total Current Assets 49,687 44,354 45,727 47,531 50,084 53,049 Property, Plant & Equipment, net 45,867 43,437 39,315 36,310 34,589 33,482 Other Noncurrent Assets 22,331 22,331 22,331 22,331 22,331 22,331 Total Assets $ 117,885 $ 110,122 $ 107,373 $ 106,172 $ 107,004 $ 108,862 Liabilities & Shareholders' Equity Revolver $ 11,922 $ 6,910 $ 8,843 $ 12,036 $ 10,447 $ 9,055 Accounts Payable 7,046 7,693 8,100 8,300 8,900 9,500 Accrued Expenses 27,388 26,942 27,566 28,152 28,790 29,407 Other Current Liabilities 0 0 0 0 0 0 Total Current Liabilities 46,356 41,545 44,509 48,488 48,137 47,962 Senior Notes 33,000 33,000 33,000 33,000 36,231 44,803 Deferred Reorg/Legal Fees Note 7,730 6,442 3,865 0 0 0 Total Long-term Debt 40,730 39,442 36,865 33,000 36,231 44,803 Accrued Pension Liability 27,292 27,882 27,382 26,882 26,382 25,882 Other Noncurrent Liabilities 12,482 11,372 9,621 6,983 4,266 199 Accrued Postretirement Benefit Obligation 11,298 11,478 11,678 11,778 11,778 11,728 Total Liabilities 138,158 131,718 130,055 127,131 126,794 130,574 Other Shareholders' Equity (20,273 ) (21,596 ) (22,682 ) (20,959 ) (19,790 ) (21,712 ) Total Liabilities & Shareholders' Equity $ 117,885 $ 110,122 $ 107,373 $ 106,172 $ 107,004 $ 108,862 6 Congoleum Corporation Projected Cash Flow Statements Projected Period Ending December 31, $ in thousands 2H 2010 2011 2012 2013 2014 Net Income $ (1,323 ) $ (1,086 ) $ 1,723 $ 1,169 $ (1,922 ) Cash Flow from Operating Expense Depreciation 4,680 8,122 7,405 6,421 6,107 Change in Working Capital Change in Accounts Receivable 6,234 (408 ) (805 ) (1,228 ) (1,276 ) Change in Inventories (70 ) (945 ) (980 ) (1,305 ) (1,670 ) Change in Other Current Assets (831 ) (20 ) (19 ) (20 ) (19 ) Change in Accounts Payable 647 407 200 600 600 Change in Accrued Liabilities (446 ) 624 586 638 617 Change in Other Current Liabilities 0 0 0 0 0 Net Cash Flow from Operations $ 8,891 $ 6,694 $ 8,110 $ 6,275 $ 2,437 Cash Flow from Investing Activities Capital Expenditures $ (2,250 ) $ (4,000 ) $ (4,400 ) $ (4,700 ) $ (5,000 ) Change in Other Noncurrent Assets 0 0 0 0 0 Change in Accrued Pension Liability 590 (500 ) (500 ) (500 ) (500 ) Change in Other Noncurrent Liabilities (1,110 ) (1,751 ) (2,638 ) (2,717 ) (4,067 ) Change in Accrued Postretirement Benefit Obligation 180 200 100 0 (50 ) Net Cash from Investing $ (2,590 ) $ (6,051 ) $ (7,438 ) $ (7,917 ) $ (9,617 ) Cash Flow from Financing Activities Drawdown/(Repayment)-Revolver $ (5,012 ) $ 1,934 $ 3,193 $ (1,589 ) $ (1,392 ) Senior Notes Drawdown/(Retirement) 0 0 0 0 0 Senior Notes PIK Interest 0 0 0 0 0 Senior Notes Additional Issuance 0 0 0 3,231 8,572 Deferred Reorg/Legal Fees Note Drawdown/(Retirement) (1,288 ) (2,577 ) (3,865 ) 0 0 Deferred Reorg/Legal Fees Note PIK Interest 0 0 0 0 0 Net Cash from Financing $ (6,301 ) $ (643 ) $ (672 ) $ 1,642 $ 7,180 Net Increase/(Decrease) in Cash $ 0 $ 0 $ 0 $ 0 $ 0 Beginning Cash Balance 500 500 500 500 500 Ending Cash Balance $ 500 $ 500 $ 500 $ 500 $ 500 7 Congoleum Corporation Liquidity Analysis One test of feasibility is whether the Company has sufficient liquidity going forward to fund its liabilities and operate as a going concern through the projection period.As detailed in the projections and summarized below, during the projection period the Company maintains a cash balance plus excess availability on the Revolver, yielding an adequate liquidity cushion. Projected As of December 31, $ in thousands 30-Jun-10 2010 2011 2012 2013 2014 Cash & Cash Equivalents $ 500 $ 500 $ 500 $ 500 $ 500 $ 500 Excess Revolver Availability 13,945 14,412 11,494 7,986 9,486 11,024 Total Liquidity $ 14,445 $ 14,912 $ 11,994 $ 8,486 $ 9,986 $ 11,524 The analysis above (consistent with the projections) assumes a reduction in the fixed asset component of the borrowing base in equal quarterly installments over six years.Assuming the Company could maintain its expected initial advance on fixed assets through the projection period, the Company’s liquidity profile would be improved, as detailed below. Projected As of December 31, $ in thousands 30-Jun-10 2010 2011 2012 2013 2014 Cash & Cash Equivalents $ 500 $ 500 $ 500 $ 500 $ 500 $ 500 Excess Revolver Availability 13,945 14,412 11,494 7,986 9,486 11,024 Step-Up in Fixed Asset Availability 0 583 1,750 2,917 4,083 5,250 Pro Forma Revolver Availability 13,945 14,995 13,244 10,902 13,569 16,274 Total Pro Forma Liquidity $ 14,445 $ 15,495 $ 13,744 $ 11,402 $ 14,069 $ 16,774 8 Congoleum Corporation Moreover, the projections yield annual fixed charge coverage ratios, as detailed below, that indicate sufficient cashflow (in conjunction with excess liquidity) to operate as a going-concern through the projection period. Projected Period Ending December 31, $ in thousands 2011 2012 2013 2014 EBITDA $ 11,396 $ 13,676 $ 16,177 $ 17,709 Capital Expenditures (4,000 ) (4,400 ) (4,700 ) (5,000 ) Free Cashflow 7,396 9,276 11,477 12,709 Fixed Charges Cash Interest Expense $ 4,175 $ 4,346 $ 4,436 $ 5,314 Mandatory Principal Payments 2,577 3,865 0 0 Cash Taxes 1,770 2,438 3,163 3,221 Total Fixed Charges 8,522 10,649 7,599 8,535 EBITDA / Total Fixed Charges 0.9 x 0.9 x 1.5 x 1.5 x Utilizing the assumptions in the Company's projection model, these analyses establish that the Company maintains sufficient liquidity to operate as a going concern through the projection period. 9 Congoleum Corporation Refinancing Analysis A second test of feasibility is whether the Company can refinance its funded indebtedness.The adjustment mechanism for the Senior Notes adjusts total funded net indebtedness to four times the average EBITDA for the prior two fiscal years.To gauge the ability of the Company to refinance its indebtedness, the leverage multiple of four times average EBITDA must be compared to historical leverage multiples of middle market loans. Below is a historical view of average leverage multiples for middle market loans (EBITDA less than $50 million) loans since 1997. 10 Congoleum Corporation During this timeframe, the average leverage multiple was 4.2x and the range of multiples was 3.6x to 4.8x.The average leverage multiple exceeded four times in 9 of 13 years, or 69.2% of the time. Although it is impossible to predict the condition of the capital marketplace during the projection period, utilizing the assumptions in the Company's projection model as well as a reasonable range of capital market conditions based on history, this analysis establishes that it is reasonable to conclude that the Company will be able to refinance its indebtedness during the projection period. 11 Congoleum Corporation Advisor’s
